Buchanan, V. C.
The bill is for foreclosure of a mortgage of $1,100, made May 1st, 1917, comprising three lots with a total frontage of seventy-five feet. Due proof is made that there is due $700 principal, plus interest on $1,100, from May 1st, 1917, to June 27th, 1917, and on $700 from that date to the present time.
The mortgage contained a clause agreeing to release thirty feet front of the mortgaged premises for $400. The mortgagor intended to build on this’thirty-foot lot, as complainant knew, and they made a mortgage to one Eiynn covering this thirty feet to secure $1,800. The sum of $400 was paid to complainant June 27th, 1917. I am satisfied from the evidence that this payment was intended to be given and received for a release of the thirty feet in question. No such release was executed by complainant. The defendants Amandolare now stand in the shoes of Eiynn, and are entitled 'to *89decree on their counter-claim, directing execution and delivery of release by complainant. They are entitled to costs as against complainant, on execution and delivery of the release, is entitled to foreclosure decree, with costs (except as against the defendants Amandola re), and with provision for sale of the mortgaged premises, excepting the portion directed to be released.